Case 1:07-cr-00615-SOM Document 778 Filed 05/28/21 Page 1 of 11   PageID #: 7497



                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,     )           CR. NO. 07-00615-SOM-02
                               )
           Plaintiff,          )           ORDER DENYING DEFENDANT
                               )           ANABEL VALENZUELA’S MOTION
                               )           FOR COMPASSIONATE RELEASE
                               )
      vs.                      )
                               )
 ANABEL VALENZUELA,            )
                               )
           Defendant.          )
                               )
 _____________________________ )

              ORDER DENYING DEFENDANT ANABEL VALENZUELA'S
                    MOTION FOR COMPASSIONATE RELEASE

 I.          INTRODUCTION.

             In 2008, a jury convicted Defendant Anabel Valenzuela

 of having conspired to distribute and possess with intent to

 distribute 50 grams or more of methamphetamine, its salts,

 isomers and salts of its isomers (Count 1 of the First

 Superseding Indictment) and of conspiring to commit money

 laundering (Count 3 of the First Superseding Indictment).            See

 ECF No. 372.     The conspiracy involved very large quantities of

 drugs and money being transferred between Nevada and Hawaii.             In

 January 2009, this court sentenced Valenzuela with respect to the

 drug conspiracy to 384 months of incarceration, five years of

 supervised release, and a $100 special assessment.           With respect

 to the money laundering conspiracy, this court sentenced

 Valenzuela to 240 months of incarceration, three years of

 supervised release, and a $100 special assessment.           The terms of
Case 1:07-cr-00615-SOM Document 778 Filed 05/28/21 Page 2 of 11    PageID #: 7498



 imprisonment and supervised release were to run concurrently.

 Valenzuela was also ordered to criminally forfeit $8,000,000, 5

 Las Vegas properties, and a little more than $9,000 in cash.              See

 Amended Judgment in a Criminal Case, ECF No. 450.

             Given good time credit, Valenzuela, who is 37 years

 old, has a projected release date of March 5, 2035.              See

 https://www.bop.gov/inmateloc/ (inpute BOP Register Number 42565-

 048) (last visited May 27, 2021).         Valenzuela has served

 approximately 13½ years of her 32-year sentence.          See ECF No.

 766-6, PageID # 7418.

             Valenzuela is incarcerated at Dublin FCI in California.

 See id.    Dublin FCI currently houses 784 inmates, with 687 at the

 FCI and 97 in an adjacent camp.

 https://www.bop.gov/locations/institutions/dub/ (May 27, 2021).

 As of the morning of May 27, 2021, Dublin FCI has 1 active COVID-

 19 case in its inmate population and 3 active COVID-19 cases in

 its staff, with 237 inmates and 21 staff members having recovered

 from it.    https://www.bop.gov/coronavirus/ (May 27, 2021).

 Additionally, as of the morning of May 27, 2021, 539 inmates and

 172 staff members at Dublin FCI have been fully vaccinated

 against COVID-19.     Id.   Valenzuela appears to be one of those

 fully vaccinated inmates.       In her Reply, she states that she

 received the first dose of the Moderna vaccine on April 1, 2021.




                                       2
Case 1:07-cr-00615-SOM Document 778 Filed 05/28/21 Page 3 of 11   PageID #: 7499



 See ECF No. 777, PageID # 7481.        Valenzuela should have received

 her second vaccine dose more than two weeks ago.

             Additionally, Valenzuela contracted COVID-19 in

 December 2020 and recovered without experiencing a severe case of

 it, although she indicates that she experienced “respiratory

 problems” in January 2021.       See ECF No. 769, PageID#s 7435, 7438

 (sealed medical records); ECF No. 766, PageID # 7394 (motion

 stating, “I tested positive for COVID-19 on December 14, 2020.”);

 ECF No. 766, PageID # 7395 (saying she “complained to medical

 staff of respiratory problems in January 2021”).

             Valenzuela moves for compassionate release under 18

 U.S.C. § 3582(c)(1)(A).      The primary basis for her motion is the

 COVID-19 pandemic.      Valenzuela claims that her BMI of 29.9 makes

 her vulnerable to severe complications if she contracts COVID-19.

 See ECF No. 766, PageID # 7395.        After considering Valenzuela’s

 medical conditions, the time remaining on her sentence, and her

 history, this court concludes that she has not demonstrated that

 extraordinary and compelling circumstances warrant a reduction in

 her sentence.     Accordingly, her motion for compassionate release

 is denied.

 II.         ANALYSIS.

             Valenzuela’s compassionate release request is governed

 by 18 U.S.C. § 3582(c)(1)(A), which provides:

             [T]he court . . . upon motion of the
             defendant after the defendant has fully

                                       3
Case 1:07-cr-00615-SOM Document 778 Filed 05/28/21 Page 4 of 11   PageID #: 7500



             exhausted all administrative rights to appeal
             a failure of the Bureau of Prisons to bring a
             motion on the defendant’s behalf or the lapse
             of 30 days from the receipt of such a request
             by the warden of the defendant’s facility,
             whichever is earlier, may reduce the term of
             imprisonment (and may impose a term of
             probation or supervised release with or
             without conditions that does not exceed the
             unserved portion of the original term of
             imprisonment), after considering the factors
             set forth in section 3553(a) to the extent
             that they are applicable, if it finds that--

             (i) extraordinary and compelling reasons
             warrant such a reduction . . . .

             and that such a reduction is consistent with
             applicable policy statements issued by the
             Sentencing Commission.

 In other words, for the court to exercise its authority under

 § 3582(c)(1)(A), it must (1) find that the defendant exhausted

 her administrative remedies or that 30 days have passed since she

 filed an administrative compassionate relief request; (2) also

 find, after considering the factors set forth in section 3553(a),

 that extraordinary and compelling reasons warrant a sentence

 reduction; and (3) find that such a reduction is consistent with

 the Sentencing Commission’s policy statements (assuming there are

 any policy statements applicable to this motion).           See United

 States v. Scher, 2020 WL 3086234, at *2 (D. Haw. June 10, 2020).

             A.    Valenzuela Has Satisfied the Time-lapse
                   Requirement of 18 U.S.C. § 3582(c)(1)(A).

             Valenzuela submitted an administrative compassionate

 release request to the warden of her prison, who denied that


                                       4
Case 1:07-cr-00615-SOM Document 778 Filed 05/28/21 Page 5 of 11   PageID #: 7501



 request more than 30 days before the filing of this motion.             See

 ECF Nos. 766-1 and -2, PageID #s 7400-03.         The Government

 concedes that Valenzuela has therefore satisfied the time-lapse

 requirement of 18 U.S.C. § 3582(c)(1)(A).         See ECF No. 776,

 PageID # 7452.

             B.    This Court Has Discretion in Determining Whether
                   Extraordinary and Compelling Reasons Justify a
                   Reduced Sentence.

             This court turns to § 3582(c)(1)(A)’s second

 requirement: whether extraordinary and compelling reasons warrant

 a sentence reduction.      In orders addressing compassionate release

 motions in other cases, this court has expressly recognized that

 it possesses considerable discretion in determining whether a

 particular defendant has established the existence of

 extraordinary and compelling reasons that justify early release.

             This court has also stated that, in reading

 § 3582(c)(1)(A) as providing for considerable judicial

 discretion, the court is well aware of the absence of an amended

 policy statement from the Sentencing Commission reflecting the

 discretion given to courts when Congress amended the statute to

 allow inmates themselves to file compassionate release motions.

 United States v. Mau, 2020 WL 6153581 (D. Haw. Oct. 20, 2020);

 United States v. Scher, 2020 WL 3086234, at *2 (D. Haw. June 10,

 2020); United States v. Cisneros, 2020 WL 3065103, at *2 (D. Haw.

 Jun. 9, 2020); United States v. Kamaka, 2020 WL 2820139, at *3


                                       5
Case 1:07-cr-00615-SOM Document 778 Filed 05/28/21 Page 6 of 11   PageID #: 7502



 (D. Haw. May 29, 2020).      Specifically, this court has recognized

 that an Application Note to a relevant sentencing guideline is

 outdated.    This court continues to view its discretion as not

 limited by Sentencing Commission pronouncements that are now at

 odds with the congressional intent behind recent statutory

 amendments.    Mau, 2020 WL 6153581; see also United States v.

 Brooker, 976 F.3d 228, 235-36 (2d Cir. 2020) (“[W]e read the

 Guideline as surviving, but now applying only to those motions

 that the BOP has made.”); cf. United States v. Ruffin, 978 F.3d

 1000, 1007-08 (6th Cir. 2020) (noting that some courts have held

 that the Application Note is not “applicable,” but not deciding

 the issue).

             Recently, the Ninth Circuit has expressly recognized

 that there is no applicable Sentencing Commission policy

 statement governing compassionate release motions filed by

 defendants under § 3582(c)(1)(A).         Nevertheless, while the

 Sentencing Commission’s statements in U.S.S.G § 1B1.13 are not

 applicable policy statements that are binding on this court, they

 may inform this court’s discretion.         See United States v. Aruda,

 993 F.3d 797, 801-02 (9th Cir. 2021) (per curiam).




                                       6
Case 1:07-cr-00615-SOM Document 778 Filed 05/28/21 Page 7 of 11   PageID #: 7503



             C.    Valenzuela Has Not Demonstrated That Extraordinary
                   and Compelling Circumstances Justify Her Early
                   Release, or That the Requested Reduction Would Be
                   Consistent with Any Applicable Sentencing
                   Commission Policy Statement.

             Valenzuela contends that this court should exercise its

 discretion and find that extraordinary and compelling

 circumstances justify her early release.         She relies primarily on

 the risks she faces if she contracts COVID-19 for a second time

 despite being fully vaccinated.        While the court acknowledges the

 seriousness of Valenzuela’s concerns in light of the presence of

 COVID-19 in her facility, the COVID-19 pandemic does not justify

 early release at this time.

             According to Valenzuela, she has a BMI of 29.9.          Under

 the CDC’s guidance, a BMI of 29.9 “can make you more likely to

 get severely ill from COVID-19,” meaning that Valenzuela may be

 more likely to need hospitalization, intensive care, a ventilator

 to help her breathe, or may even die from COVID-19.

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/

 people-with-medical-conditions.html (last visited May 27, 2021).

 However, Valenzuela is 37 years old; her age does not place her

 in the highest risk category.       Id. (“Older adults are more likely

 to get severely ill from COVID-19. More than 80% of COVID-19

 deaths occur in people over age 65, and more than 95% of COVID-19

 deaths occur in people older than 45.”).         While this court

 certainly agrees that Valenzuela has legitimate concerns about


                                       7
Case 1:07-cr-00615-SOM Document 778 Filed 05/28/21 Page 8 of 11   PageID #: 7504



 contracting COVID-19, her medical conditions, standing alone, are

 not exceptional and compelling reasons that warrant a reduction

 in sentence.

             Several factors mitigate the risks that Valenzuela

 faces.    First, in December 2020, Valenzuela tested positive for

 COVID-19.    Valenzuela does not indicate that she developed

 serious complications during that infection, although she did

 complain of respiratory issues in January 2021.          Accordingly, it

 is not clear that she is likely to develop such complications if

 reinfected.

             Second, although it is possible, it is unlikely that

 Valenzuela will be infected a second time, especially given that

 she appears to be fully vaccinated against COVID-19.             The CDC has

 acknowledged that while “[c]ases of reinfection with COVID-19

 have been reported, [they] remain rare.”         See

 https://www.cdc.gov/coronavirus/2019-ncov/your-health/reinfection

 .html(last visited May 27, 2021); see also

 https://www.cdc.gov/vaccines/covid-19/info-by-product/moderna/mod

 erna-faqs.html (“Clinical trial data demonstrated vaccine

 efficacy was 94.1% against symptomatic, laboratory-confirmed

 COVID-19 following receipt of 2 doses of Moderna COVID-19

 Vaccine.”) (last visited May 27, 2021).         While this court is in

 no position to make a definitive determination about immunity,

 the combination of Valenzuela’s lack of complications after


                                       8
Case 1:07-cr-00615-SOM Document 778 Filed 05/28/21 Page 9 of 11    PageID #: 7505



 testing positive, the possibility of some form of immunity from

 her December 2020 infection, and her status as fully vaccinated

 against COVID-19 cannot be ignored in any evaluation of whether

 there are extraordinary and compelling reasons warranting a

 reduction in her sentence.

             Moreover, as of the morning of May 27, 2021, Dublin FCI

 has only 1 active case of COVID-19 in its inmate population and 3

 active cases of COVID-19 in its staff.         Dublin FCI has had 237

 inmates and 21 staff members recover from COVID-19.              Those

 numbers demonstrate that Dublin FCI at one time had a significant

 COVID-19 problem.     Its COVID-19 problem has been reduced but

 certainly not eliminated.       Nevertheless, the relatively low

 number of current COVID-19 cases does not place Valenzuela at

 great risk of exposure to COVID-19, especially when 539 of the

 784 inmates (68.75%) at Dublin FCI and 172 of its staff members

 have been fully vaccinated against COVID-19.

             In evaluating whether early release is justified, this

 court also must consider the factors set forth in § 3553(a), one

 of which is particularly relevant.        While Valenzuela has been

 incarcerated for about 13½ years, that is less than half of her

 32-year sentence, which the court considered appropriate given

 Valenzuela’s responsibility for 2000 pounds of methamphetamine,

 her role as an organizer or leader in the conspiracy, her attempt

 to obstruct justice, and her failure to accept responsibility for


                                       9
Case 1:07-cr-00615-SOM Document 778 Filed 05/28/21 Page 10 of 11   PageID #: 7506



  committing her crimes.      See Transcript of Sentencing Proceeding.

  See ECF No. 575, PageID # 5697-99.        Cutting her sentence to 13½

  years would not appropriately punish her for her crimes, even if

  conditions at her facility are difficult.         See ECF No. 766,

  PageID # 7395 (stating that the facility is on lockdown, with no

  visitation or programs and only limited medical care).

             Given the breadth of her methamphetamine distribution,

  this court is also concerned that Valenzuela may pose a danger to

  the community if released at this time, even if her prior crimes

  were not crimes of violence.       Valenzuela has not yet been

  adequately punished for her participation in a massive drug

  distribution conspiracy, even putting aside any recidivism

  concern and potential harm to the community.

             It is true that Valenzuela has made numerous attempts

  to rehabilitate herself while imprisoned.         See ECF No. 766-2,

  PageID #s 7404-05 and ECF No. 766-3, PageID #s 7410-11.           It is

  also true that she has only two disciplinary sanctions from 2016

  (missing an assignment) and 2008 (“phone abuse-disrupt

  monitoring”).     See ECF No. 766-5, PageID # 7415.       Furthermore, it

  does not appear that the Bureau of Prisons considers her a high-

  risk inmate.     See ECF No. 766-4, PageID # 7413 (Female Pattern

  Risk Scoring).     However, under § 3582(c)(1)(A), only

  extraordinary and compelling reasons can justify a reduction in

  an inmate’s sentence.      Having considered the amount of time


                                      10
Case 1:07-cr-00615-SOM Document 778 Filed 05/28/21 Page 11 of 11           PageID #: 7507



  remaining on Valenzuela’s sentence, her history, and the totality

  of the medical information she has submitted, this court

  determines that the reasons raised by Valenzuela do not rise to

  the level of being extraordinary and compelling reasons

  warranting a reduction in her sentence.

  III.         CONCLUSION.

               Valenzuela’s request for compassionate release under 18

  U.S.C. § 3582(c)(1)(A) is denied.

               It is so ordered.

               DATED: Honolulu, Hawaii, May 28, 2021.



                                          /s/ Susan Oki Mollway
                                          Susan Oki Mollway
                                          United States District Judge




  United States v. Valenzuela, Cr. No. 07-00615-SOM-02; ORDER DENYING DEFENDANT ANABEL
  VALENZUELA'S MOTION FOR COMPASSIONATE RELEASE




                                            11
